Citation Nr: 0822426	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  06-25 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to May 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  Jurisdiction is currently with the RO in Los Angeles, 
California.  


FINDINGS OF FACT

1.  The RO denied the veteran's claim for entitlement to 
service connection for PTSD in a December 1989 rating 
decision; the veteran did not appeal that decision.

2.  Evidence received since the December 1989 rating 
decision, which was not previously of record and which is not 
cumulative or redundant of other evidence of record, raises a 
reasonable possibility of substantiating that claim.

3.  The veteran's alleged in-service stressors have not been 
verified and can not be verified by VA. 


CONCLUSIONS OF LAW

1.  The December 1989 rating decision that denied a claim of 
entitlement to service connection for PTSD is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R.  § 20.1103 (2007).

2.  New and material evidence has been received since the 
December 1989 rating decision that denied entitlement to 
service connection for PTSD and that claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R.  § 3.156 (2007).

3.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A.  § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a December 1989 rating decision, the RO in Los Angeles, 
California, denied an earlier claim by the veteran for 
service connection for PTSD because the veteran did not have 
a current diagnosis of PTSD.  Copies of that decision and of 
the veteran's right to appeal were mailed to him in January 
1990.  The veteran did not appeal the December 1989 decision 
and, thus, the decision is final.  38 U.S.C.A.  § 7105(c) 
(West 2002); 38 C.F.R. § 20.1103 (2007).

A claim to reopen the veteran's previously denied claim for 
entitlement to service connection for PTSD was received by VA 
in October 2003.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  However, 38 U.S.C.A. § 5108 provides that if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  Hence, before reaching the issue of whether 
service connection is warranted, the Board must first 
determine whether the claim may be reopened.  See Elkins v. 
West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 
U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. 
Cir. 1998).

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).

The United States Court of Appeals for Veterans' Claims (the 
Court) has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  Rather, the reasons 
for the final disallowance must be considered in determining 
whether the newly submitted evidence is material.  Id.  Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a reason for that last final 
disallowance of the claim.  Id.

The RO denied the veteran's claim for service connection for 
PTSD in December 1989 because the veteran did not have a 
current diagnosis of PTSD.  Thus, for evidence in this case 
to be considered new and material, it must raise a reasonable 
possibility of establishing that the veteran currently 
suffers from PTSD.  

In December 2003, the veteran submitted a statement from Dr. 
"I.B.", a clinical psychologist at the Sepulveda Veteran 
Center, diagnosing the veteran with PTSD related to his 
service in Vietnam.  This evidence is new, non-cumulative, 
goes to the reason for the RO's denial of the veteran's 
claim, and raises a reasonable possibility of substantiating 
his claim.  Hence, the evidence is new and material and the 
veteran's claim for PTSD must be reopened.

The Board has considered whether adjudicating these claims on 
a de novo basis at this time would prejudice the appellant.  
This issue was addressed by the Court in Sutton v. Brown, 9 
Vet. App. 553 (1996).  In Sutton, the Court stated, in 
pertinent part:

Although the veteran may have argued the 
merits of his claim before the Board, 
reviewed the [independent medical 
opinion], submitted additional evidence 
in rebuttal, and stated that he had 
nothing further to present, the Board was 
nevertheless required under Bernard, to 
ask the veteran if he objected to Board 
adjudication in the first instance.  
[citations omitted].  Alternatively, 
failing to make that inquiry of the 
veteran, the [Board] decision should, 
under Bernard, have explained, as part of 
its statement of reasons or bases, why 
there was no prejudice to the veteran 
from its adjudication of the claim on the 
merits without first remanding the matter 
to the RO. 

Id. at 565.

Under Bernard v. Brown, 4 Vet. App. 384, 393 (1993), the 
Board must determine if the appellant has been given both 
adequate notice of the need to submit evidence or argument 
and to address that question at a hearing, and whether, if 
such notice has not been provided, the appellant has been 
prejudiced thereby. 

In this case, over the years of this claim and others, the 
appellant has been provided with pertinent laws and 
regulations regarding service connection.  He has been given 
the opportunity to review the evidence of record and submit 
arguments in support of his claim.  The appellant's arguments 
have focused squarely on the issue of service connection, not 
whether new and material evidence has been submitted.  
Therefore, the Board can proceed with this claim without 
prejudice to the veteran. 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Establishing service connection for PTSD requires specific 
findings.  These are (1) a current medical diagnosis of PTSD; 
(2) credible supporting evidence that the claimed in- service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  The 
diagnosis of PTSD must comply with the criteria set forth in 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th edition, of the American Psychiatric Association (DSM-
IV).  Id.  See also 38 C.F.R. § 4.125(a) (2007).

Here, the veteran has been diagnosed with PTSD by Dr. I.B. in 
November 2003 and by a VA examiner in April 2004.  This case 
turns on the second required element listed above, the 
occurrence of an in-service stressor.  

As discussed above, establishing service connection for PTSD 
requires credible supporting evidence that the claimed in- 
service stressor actually occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
(pertaining to combat veterans); Gaines v. West, 11 Vet. App. 
353 (1998) (Board must make a specific finding as to whether 
the veteran engaged in combat).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Service 
in a combat zone does not establish that a veteran engaged in 
combat with the enemy.  Id.  Whether the veteran engaged in 
combat with the enemy is determined through the receipt of 
certain recognized military citations or other supportive 
evidence.  West v. Brown, 7 Vet. App. 70 (1994).

If VA determines either that the veteran did not engage in 
combat with the enemy or that the veteran did engage in 
combat, but that the alleged stressor is not combat related, 
the veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates the veteran's testimony or statements.  Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).

Here, the veteran's service personnel records and Form DD-214 
do not reflect combat with the enemy.  The veteran was 
assigned to the 1st Battalion, 8th Artillery, 25th Infantry 
Division with a military occupation specialty (MOS) of wheel 
vehicle mechanic, not indicative of combat participation.  
Nor do his service personnel records contain any indication 
that the veteran received any of the awards or citations 
presumptively indicative of engaging in combat with the enemy 
such as a Purple Heart or Combat Infantryman Badge.  

The veteran claims that the MOS on his DD-214 is incorrect 
and that he never worked as a mechanic.  He has submitted 
over 100 photographs which he claims prove he engaged in 
combat.  However, these photographs show only landscapes and 
service personnel who are not engaged in combat.

Additionally, there is a presumption of regularity that 
attends the administrative functions of the Government, 
unless rebutted by clear and convincing evidence to the 
contrary.  See Ashley v. Derwinski, 2 Vet. App. 307, 308-09 
(1992) (quoting United States v. Chemical Foundation Inc., 
272 U.S. 1, 14-15, 47 S.Ct. 1, 71 L.Ed. 131(1926); see also 
Baldwin v. West, 13 Vet. App. 1, 6 (1999); Mindenhall v. 
Brown, 7 Vet. App. 271 (1994).  The Court has specifically 
held that a statement by a claimant, standing alone, is not 
sufficient to rebut the presumption of regularity afforded VA 
operations.  Jones v. West, 12 Vet. App. 98, 100, 102 (1998).  
Here, the U.S. Army is entitled to a presumption that it has 
accurately designated the veteran's MOS, and the veteran has 
offered no evidence to support his contention that he was 
regularly out in the field.  

In any event, even if the veteran did not work as a mechanic 
in service, there is still no evidence that the veteran 
engaged in combat with the enemy.

The Board notes that the veteran has reported being stationed 
at a base in Dau Tieng that was attacked twice in February 
and March 1970.  He describes firing at the enemy during one 
of these attacks.  Because the veteran has been able to 
provide a reasonably specific estimate of the time and 
location of the attacks, it may be possible to verify if 
these attacks actually took place.  However, the veteran does 
not claim that these attacks are a stressor.  In a statement 
included with his January 2005 notice of disagreement, he 
writes regarding the attacks, "[t]his kind of stuff didn't 
bother me."  Since the veteran does not claim that the 
attacks on his base acted as a stressor for his PTSD, there 
is no reason for VA to attempt to verify that the attacks 
occurred.  

The veteran's alleged in service stressors, described in his 
PTSD questionnaire and in statements attached to his January 
2005 notice of disagreement, includes witnessing atrocities 
in a village in Vietnam, witnessing Vietnamese civilians 
killed by the detonation of excess ammunition, and seeing a 
fellow soldier killed by a landmine.  

As noted above, the veteran has not provided any evidence 
that on any of those occasions he was engaged in combat with 
the enemy nor is there any evidence of record to support such 
a finding.  Because the record does not demonstrate that the 
veteran engaged in combat with the enemy, his alleged in-
service stressors must be corroborated.

The Board has reviewed the veteran's statements in detail and 
finds that the alleged stressors are of a nature that would 
be impossible to verify through official records.  Further, 
the veteran's statements are highly vague regarding both the 
dates the alleged stressors occurred and the people (fellow 
servicemen) involved in those events.

What the veteran describes in statements attached to his 
January 2005 notice of disagreement as his "most horrifying 
experience" in Vietnam involved alleged criminal conduct by 
fellow service members.  The veteran states that in early May 
1970, he witnessed a number of unnamed American soldiers beat 
and kill a Vietnamese man and abuse his wife and children in 
an unidentified village.  Nothing in the veteran's service 
personnel records indicates that this event occurred, such as 
evidence he testified in any legal proceedings regarding this 
alleged incident or gave a statement to investigators.  Nor 
has the veteran provided any statements from other service 
members who witnessed the same event.  

Conduct of the type the veteran describes would not appear in 
official records because of its criminal nature and lack of 
any evidence that it was reported.  Thus, there is no 
evidence to corroborate this alleged stressor and it is not 
verifiable through the assistance of VA.  

In the same statement, the veteran describes American 
soldiers rigging excess ammunition with detonators and 
suggests that Vietnamese women and children were killed by 
the subsequent explosions.  However, the veteran did not 
personally see anyone killed because he shut his eyes and 
turned away and only heard the explosions.  Additionally, 
again, this type of criminal conduct cannot be verified by VA 
because it would not have been reported.  Thus, once again 
there is no evidence to corroborate the alleged stressor and 
is not verifiable through the assistance of VA.    

The veteran also claims that another stressor was witnessing 
an American soldier killed by a land mine.  However, the 
veteran does not provide the name of the soldier or when and 
where he was killed.  Since the veteran has not provided 
these details, there is nothing for VA to corroborate.  

Beyond the above, there is the question of whether the 
veteran has PTSD at this time.  While the Board may not 
reject a favorable medical opinion based on its own 
unsubstantiated medical conclusions, see Obert v. Brown, 
5 Vet. App. 30, 33 (1993), the Board does have the authority 
to "discount the weight and probity of evidence in the light 
of its own inherent characteristics and its relationship to 
other items of evidence."  See Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

In evaluating the probative value of competent medical 
evidence, the United States Court of Appeals for Veterans 
Claims (Court) has stated, in pertinent part: 

The probative value of medical opinion evidence is 
based on the medical expert's personal examination of 
the patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . .  As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator . . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Medical evidence that is speculative, general or inconclusive 
in nature cannot be used to support a claim.  Obert v. Brown, 
5 Vet. App. 30, 33 (1993).  See also Beausoleil v. Brown, 
8 Vet. App. 459, 463 (1996) and Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996).  

The Board may appropriately favor the opinion of one 
competent medical authority over another, provided that it 
offers an adequate basis for doing so.  Owens v. Brown, 
7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  However, the Board cannot reject an 
opinion of a health care provider merely because of the level 
of his or her training.  See Goss v. Brown, 9 Vet. App. 109 
(1996) (to qualify as an expert, a person need not be 
licensed to practice medicine, but just have special 
knowledge and skill in diagnosing and treating human 
ailments.)  See also Black v. Brown, 10 Vet. App. 297, 284 
(1997) (in evaluating the probative value of medical 
statements, the Board must looks at factors such as the 
individual knowledge and skill in analyzing the medical 
data.)

Both the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) and the Court have specifically 
rejected the "treating physician rule."  White v. Principi, 
243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4  Vet. 
App. 467 (1993).  Instead, in offering guidance on the 
assessment of the probative value of medical opinion 
evidence, the Court has instructed that it should be based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical opinion that the physician reaches.  See 
Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005); see 
also Guerrieri, supra .

A physician's access to the claims file and the thoroughness 
and detail of the opinion are important factors in assessing 
the probative value of a medical opinion.  Prejean v. West, 
13 Vet. 444, 448-499 (2000).   

In this case, while the veteran has been found to have PTSD 
by some examiners, the Board finds that the August and 
September 1989 medical report is entitled to great probative 
weight, clearly indicating that the veteran does not have 
PTSD.  Further, the statements the veteran made to this 
examiner are clearly not consistent with the statements he 
makes to the VA after 1989, undermining the veteran's 
credibility to the Board.  For example, while the veteran now 
cites to stressors in service, during the 1989 examination 
the examiner noted that the veteran "has not presented any 
specific instances of severe trauma that would suggest that 
he has [PTSD]."

In any event, the veteran has not provided the necessary 
verification of his stressors or any evidence that he engaged 
in combat.  As this essential element of a service connection 
claim for PTSD has not been established, the veteran's claim 
must be denied.  The evidence as to that issue is not so 
evenly balanced so as to allow application of the benefit-of- 
the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007).

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).

Here, the veteran was informed of what evidence was necessary 
to establish service connection for PTSD in a PTSD 
Questionnaire sent to him in February 2004 prior to the 
adjudication of his claim.  This document states in bold 
type, "Use this form to tell us what happened to you to 
cause your stress.  If more than one event caused your 
stress, use photocopies of this form to tell us about each 
event that happened to you."  The questionnaire requests 
specific details regarding the month, day, year, and specific 
location of the alleged stressor.  Then it states:

Describe what happened to you.  If you know others 
who were directly involved, please give their full 
name and rank. . . .  Please identify other sources 
of information.  If you got help from a counseling, 
crisis center, or hospital, give the name, date(s), 
and address.  (If you discussed this with a friend, 
family member, clergy, or other individual, you may 
want to ask them to provide a statement concerning 
their knowledge of the incident.)  Please provide 
any other information that you feel may be 
important for us to know.  If the incident was 
reported to authorities, list their complete name 
and address.

The remaining VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in February 2004, prior to 
adjudication of his claim.  This letter described what 
evidence was necessary to reopen the veteran's claim and the 
veteran's and VA's respective duties for obtaining evidence.  

While notice in this case was not perfect, not every notice 
error requires remand, just errors that prejudice the 
veteran.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

Here, the veteran has demonstrated actual knowledge of what 
is required to establish service connection for PTSD.  He has 
submitted evidence of his PTSD diagnosis, as well as 
testimony describing his in-service stressors.  He also 
submitted over 100 photographs which he claims show he 
engaged in combat.  In his August 2006 substantive appeal, 
the veteran wrote that his mother and some of his friends can 
provide statements supportive of his claim, although such 
statements were never submitted as evidence to VA.  Thus, the 
veteran has clearly demonstrated that he knows that he must 
provide evidence to establish the occurrence of his claimed 
stressors, either evidence that he engaged in combat with the 
enemy or evidence corroborating the occurrence of non-combat 
stressors.  

To the extent the February 2004 letter failed satisfy the 
notice provisions of Kent, any errors are non-prejudicial 
because the Board has reopened the veteran's claim and the 
purpose of the notice has been achieved.  Furthermore, any 
error with respect to notifying the veteran with respect to 
how disability ratings and effective dates are assigned is 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

VA also has a duty to assist the veteran in the development 
of his claims.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the RO has obtained the veteran's service personnel 
records and service treatment records, as well as VA 
treatment records.  The veteran was also afforded a VA 
examination in April 2004 and at other times.
 
The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, the veteran or his 
representative have not identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the veteran in the development of his claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

ORDER

New and material evidence having been received, the veteran's 
application to reopen the claim of PTSD is granted.

Entitlement to service connection for PTSD is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


